DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7-22, 24-25 are pending.
Claims 1, 7-22, 24-25 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
Response to Amendment
This Office Action is responsive to the amendment filed on 04/21/2021.
Claims 1 and 12 are amended. Accordingly, the amended claims are being fully considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative Anthony L. Venezia (Registration No. 48,382) on 05/20/2021.
The application has been amended as follows:
Claims are amended to overcome 35 U.S.C. 112(b) antecedent basis issues and minor informalities.
Proposed examiner’s amendments are bolded and underlined.

Claims 1, 9, 12, 14-16, and 20 are amended as follows:
Claim 1:
An intelligent workpiece system comprising: 
a workpiece comprising a portion of a product and having a set of product requirements customized to the product as a combination of design features and desired cost; and 
an embedded computing system attached to the workpiece to provide intelligence at the workpiece for optimization during production of the product from the perspective of the workpiece, the embedded computing system configured to: 
communicate with a plurality of machine controllers in a manufacturing environment to facilitate assembly of the workpiece into the product at a plurality of assembling areas, wherein the manufacturing environment assembles a plurality of products from other workpieces having different customized product requirements; 
of the plurality of assembling areas, 
receive, responsive to the transmitted set of product requirements, machine information from the one or more machine controllers corresponding to machine states and availability of materials or parts in the respective assembling area to meet the set of product requirements, and 
determine a path through the plurality of assembling areas that selects a particular machine of the one or more machines at each respective assembling area of the plurality of assembling areas for performing assembly operations optimized to meet the set of product requirements from the perspective of the workpiece rather than from the perspective of the particular machine, the determined path being based on the received machine information.

Claim 9:
	The intelligent workpiece system of claim 1, wherein the embedded computing system is further configured to store records comprising information related to a subset of the machines that performed assembly operations on the workpiece following the assembly process performed at each respective assembling area of the plurality of assembling areas.



Claim 12:
A method for manufacturing products using an intelligent workpiece system, each product comprising a workpiece, the method comprising:
for each product:
receiving, by an embedded computing system operably coupled to the workpiece, product requirement information from a gateway server, wherein the product requirement information identifies product requirements customized to the product as a combination of design features and desired cost;
identifying, by the embedded computing system, a plurality of assembling areas for assembling the product using the workpiece, wherein the assembling areas assemble a plurality of products from other workpieces having different customized product requirements;
performing, by the embedded computing system, an optimized assembly process for each of the plurality of assembling areas with optimization of the assembly process from the perspective of the workpiece, the assembly process performed at each respective assembling area of the plurality of assembling areas comprising:
broadcasting or multicasting at least a portion of the product requirement information to one or more machine controllers which control one or more machines in a respective assembling area of the plurality of assembling areas, 
receiving service availability information corresponding to  machine states and availability of materials or parts in the respective assembling area to meet the product requirements, wherein the service availability information is responsive to the product requirement information, 
 one or more machines for performing assembly operations optimized to meet the product requirements from the perspective of the workpiece rather than from the perspective of the particular machine, the determined path being based on the received service availability information, 
communicating with one or more automated guided vehicles to facilitate transportation of the embedded computing system and the workpiece to the particular machine, and
providing input information related to the workpiece to the particular machine.

Claim 14:
	The method of claim 12, further comprising:
	following the assembly process performed at each respective assembling area of the plurality of assembling areas, updating an assembly progress record accessible to an end user of the product with information corresponding the assembly process.

Claim 15:
The method of claim 12, further comprising:
	receiving, by the embedded computing system , electricity pricing information, wherein selection of the particular machine included in the one or more machines at each assembling area of the plurality of assembling areas is further based on the electricity pricing information.

Claim 16:
The method of claim 12, further comprising:
	storing, on the embedded computing system, an indication of which machines in each assembling area of the plurality of assembling areas worked on the workpiece.

Claim 20:
The method of claim 12, further comprising:
	identifying, by the embedded computing system, an alarm condition related to at least one of the embedded computing system and the workpiece; and
	transmitting, by the embedded computing system, a message comprising an indication of the alarm condition to an operator device or to  a user via the gateway server.







Reasons for Allowance
Claims 1, 7-22, 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Proposed examiner’s amendments overcome the 35 U.S.C. § 112(b) issues and minor informalities of the claims:
	Proposed examiner’s amendments to claims 1, 9, 12, 14-16, and 20 has overcome the 35 U.S.C. § 112 issues and minor informalities of the claims 1, 9, 12, 14-16, and 20.
35 U.S.C. § 103 rejections withdrawn:
	Applicant’s amendments to claims 1 and 12 has overcome the 35 U.S.C. § 103 rejections to claims 1, 7-22, and 24-25 as set forth in the previous office action; accordingly, all the 35 U.S.C. § 103 rejections to the claims 1, 7-22, and 24-25 as set forth in the previous office action have been withdrawn.
Applicant’s arguments regarding the amended claims 15-17 are persuasive:
	Applicant’s arguments with respect to the rejection under 35 U.S.C. § 103 of claims 1 and 12 has been fully considered and are persuasive. See pages 7-10 of the applicant’s remarks and arguments submitted on 03/21/2019:
	“In contrast to the schemes disclosed in Schoop, Kashiyama, and Durkan, the claimed invention optimizes the manufacturing process from the perspective of the workpiece, rather than from the machine perspective, allowing for a more flexible and dynamic assembly of a workpiece with the added benefit of real time product requirement tracking for the workpiece as the assembly progresses.
	Independent claim 12 similarly recites a feature related to an optimized assembly process:
	Based on the above, the combination of Schoop and Kashiyama fails to teach or suggest every feature recited in claim 1 and claim 12. 
	Hubauer and Colombo fail to cure the deficiencies of Schoop and Kashiyama as described above.
	Therefore, for at least the above-stated reasons, independent claims 1 and 12 are allowable over the cited references.”

	Applicant’s arguments as discussed above are persuasive. In response to applicant’s arguments and amendments to claims 1 and 12, and the examiner’s amendments to claims 1, 9, 12, 14-16, and 20, all the 35 U.S.C. § 103 rejections as set forth in the previous office action have been withdrawn.

Claims 1, 7-11, 24-25:
Claim 1:
	Regarding claim 1, Schoop (US20020077723A1), Kashiyama et al. (US6400999B1), Durkan (US20130174111A1) disclose all the elements of the previously presented claim 1 as presented in the previous office action mailed on 11/25/2020.
However, regarding the amended claim 1, none of the Kuroda et al. (Schoop (US20020077723A1), Kashiyama et al. (US6400999B1), Durkan (US20130174111A1), Colombo, AW et al. An agent-based intelligent control platform for industrial holonic manufacturing systems. IEEE Transactions on Industrial Electronics, Vol 53, Issue 1, February 2006, pp. 322-337 [online], [retrieved on 01 January 2020]. Retrieved from the Internet., Stadie et al. (US20180276608A1), Hubauer (US20140022093), or Hong et al. A system, having all the claimed features of applicant’s instant invention, specifically including:	
An intelligent workpiece system comprising: 
“a workpiece comprising a portion of a product and having a set of product requirements customized to the product as a combination of design features and desired cost; and 
an embedded computing system attached to the workpiece to provide intelligence at the workpiece for optimization during production of the product from the perspective of the workpiece, the embedded computing system configured to: 
communicate with a plurality of machine controllers in a manufacturing environment to facilitate assembly of the workpiece into the product at a plurality of assembling areas, wherein the manufacturing environment assembles a plurality of products from other workpieces having different customized product requirements; 
transmit the set of product requirements to one or more of the machine controllers which control one or more machines at each respective assembling area of the plurality of assembling areas, 
receive, responsive to the transmitted set of product requirements, machine information from the one or more machine controllers corresponding to machine states and availability of materials or parts in the respective assembling area to meet the set of product requirements, and 
determine a path through the plurality of assembling areas that selects a particular machine of the one or more machines at each respective assembling area of the plurality of assembling areas for performing assembly operations 
Claims 7-11 and 24-25 are allowed based on their dependencies on claim 1.

Claims 12-22:
Claim 12:
	Regarding claim 12, Schoop (US20020077723A1), Kashiyama et al. (US6400999B1), Durkan (US20130174111A1), and Colombo, AW et al. An agent-based intelligent control platform for industrial holonic manufacturing systems. IEEE Transactions on Industrial Electronics, Vol 53, Issue 1, February 2006, pp. 322-337 [online], [retrieved on 01 January 2020]. Retrieved from the Internet., disclose all the elements of the previously presented claim 12 as presented in the previous office action mailed on 11/25/2020.
However, regarding the amended claim 12, none of the Kuroda et al. (Schoop (US20020077723A1), Kashiyama et al. (US6400999B1), Durkan (US20130174111A1), Colombo, AW et al. An agent-based intelligent control platform for industrial holonic manufacturing systems. IEEE Transactions on Industrial Electronics, Vol 53, Issue 1, February 2006, pp. 322-337 [online], [retrieved on 01 January 2020]. Retrieved from the Internet., Stadie et al. (US20180276608A1), Hubauer (US20140022093), or Hong et al. (US20140249884A1), taken either alone or in obvious combination disclose, A method, having all the claimed features of applicant’s instant invention, specifically including:	
A method for manufacturing products using an intelligent workpiece system, each product comprising a workpiece, the method comprising: 
“for each product:

identifying, by the embedded computing system, a plurality of assembling areas for assembling the product using the workpiece, wherein the assembling areas assemble a plurality of products from other workpieces having different customized product requirements;
performing, by the embedded computing system, an optimized assembly process for each of the plurality of assembling areas with optimization of the assembly process from the perspective of the workpiece, the assembly process performed at each respective assembling area of the plurality of assembling areas comprising:
broadcasting or multicasting at least a portion of the product requirement information to one or more machine controllers which control one or more machines in a respective assembling area of the plurality of assembling areas, 
receiving service availability information corresponding to  machine states and availability of materials or parts in the respective assembling area to meet the product requirements, wherein the service availability information is responsive to the product requirement information, 
determining a path through the plurality of assembling areas that selects a particular machine included in the  one or more machines for performing assembly operations optimized to meet the product requirements from the perspective of the workpiece rather than from the perspective of the 
communicating with one or more automated guided vehicles to facilitate transportation of the embedded computing system and the workpiece to the particular machine, and
	providing input information related to the workpiece to the particular machine.”
Claims 13-22 are allowed based on their dependencies on claim 12.

It is for these reasons that applicant's invention defines over the prior art of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116